Citation Nr: 1430137	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to June 20, 2012, and a rating in excess of 20 percent since.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to June 20, 2012, and a rating in excess of 20 percent since.  

4.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

As support for his claims, the Veteran testified at a videoconference hearing in January 2014 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his January 2014 hearing, the Veteran essentially testified that his disabilities had worsened since he was last examined, (June 2012, with May 2013 addendum).  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of the disabilities at issue.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Given this, the most current records of relevant treatment also should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file, copies of records of any VA treatment for the disabilities at issue dated after May 2013.  If during the course of this development, it becomes known there are relevant non-VA treatment records outstanding; attempts to obtain these also should be accomplished.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of the disabilities at issue.   

3.  After the above development is completed, schedule the Veteran for examinations to determine the nature and severity of his diabetes mellitus, bilateral lower extremity neuropathy, and hypertension.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

4.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



